Hough, J.
This is an appeal fiom the judgment of the circuit court of Schuyler county, dismissing the plaintiffs’ suit for the want of prosecution, on the 7th day of November, 1878. The court committed no error in dismissing the suit. The real object of the appeal is to review certain proceedings had in this cause at the April term, 1875, of said court. No exceptions to the action of the court complained of were preserved at the term at which such- action was had, as is. required by section 8636 of the Revised Statutes, and the proceedings then had being on motion and testimony adduced thereon, are not subject to review. No bill of exceptions appears to have been filed in this cause until after the plaintiffs’ suit was dismissed in November, 1878. The judgment must, therefore, be affirmed.
The other judges concur.